Title: From Benjamin Franklin to Peter Collinson, 26 June 1755
From: Franklin, Benjamin
To: Collinson, Peter


Dear Friend
Philada. June 26. 1755
Mr. Bartram brings a Box to my House, which has a little Vacancy in it; so I put in my Philosophical Pacquet, which I long since intended to send you, but one thing or other has prevented. I would not have any Part of it printed, (unless you should think that printing the Papers relating to Whirlwinds and Water Spouts, together with a Collection of all the Accounts of Spouts and Whirlwinds that have been hitherto publish’d, might excite the Curiosity of Naturalists, and the Attention of Shipmasters and other Travellers, so as to occasion more accurate Observations of those Phaenomena, and produce more particular Accounts, tending to a thorough Explanation. If you should be of that Opinion, I have no Objection to the Making that Use of the Papers on that Subject; but the rest are only for your private Amusement, and when perused I must request you to return them.
I also send you a few Sheets of Paper made of the Asbestos. I am sorry it is so tender. I made some formerly that was much stronger. Please to present a Sheet of it to your noble President, if he will be so good as to accept such a Trifle.
I enclose you a second Bill for £25 Sterling on Account of the Library Company. I must desire you to send us Johnson’s Dictionary, and one for the Academy. The old Accounts of the first Settlement of the Colonies, are very Curious, and very acceptable to the Library Company, who direct me to return you their hearty Thanks for your Kindness in sparing them to the Library.
The Box not being full, I have put in a few more of our Candles, which I recommend for your particular Use when you have Occasion to read or write by Night; they give a whiter Flame than that of any other kind of Candle, and the Light is more like Daylight than any other Light I know; besides, they need little or no Snuffing, and grease nothing. There is still a little Vacancy at the End of the Box, so I’ll put in a few Cakes of American Soap made of Myrtle Wax, said to be the best Soap in the World for Shaving or Washing fine Linnens, &c. Mrs. Franklin requests your Daughter would be so good as to accept 3 or 4 Cakes of it, to wash your Grandson’s finest Things with.
In your Gentleman’s Magazine for February 1755, I see a Letter from R. Brooke of Maryland, mentioning an American Animal which he says he believes had not been seen or described in Europe. I imagine it to be the same that in New England is called a Woodchuck. When I was on my Journey in that Country last Winter, one of them was killed in the Garden of an Inn I put up at: Having never seen one of them before, I immediately took some Notes towards a Description of it, to show our Friend Bartram, who tells me it is what we here call a Ground Hog. I send you my Notes enclos’d.
I am endeavouring to answer Dr. Parsons’s Request relating to the Indian Names of the Cardinal Numbers. Please to give the enclos’d concerning an extraordinary Worm bred in a Woman’s Liver, to Dr. Clephane.
I hope you have got the Remainder of Douglas. I know I have sent it, but forget by whom.

I have before me your Account dated May. 2, 1754: in it I am charged with Dr. Blair’s Chronology and Binding £2 9s. 0d. As that Book was for the Academy, please to charge the Trustees of the Academy with it, and take it out of my Account, if there is, as I suppose there is, a Ballance of theirs in your Hands; if not, let it stand in my Account and I will charge them.
I send you the Hospital Book and our late Votes. In yours of Aug. 4. you express your Concern that such trifling Punctilio’s in our Publick Affairs should obstruct necessary Measures. You will see more of the same Trifling in these Votes, on both sides. I am heartily sick of our present Situation: I like neither the Governor’s Conduct nor the Assembly’s, and having some Share in the Confidence of both, I have endeavour’d to reconcile ’em, but in vain, and between ’em they make me very uneasy. I was chosen last Year in my Absence, and was not at the Winter Sitting when the House sent home that Address to the King, which I am afraid was both ill-judg’d and ill-tim’d. If my being able now and then to influence a Good Measure did not keep up my Spirits, I should be ready to swear never to serve again as an Assembly-man, since both Sides expect more from me than they ought, and blame me sometimes for not doing what I am not able to do, as well as for not preventing what was not in my Power to prevent. The Assembly ride restive; and the Governor, tho’ he spurs with both Heels, at the same time reins-in with both Hands, so that the Publick Business can never move forward; and he remains like St. George in the Sign, always a Horseback, and never going on. Did you never hear this old Catch?

There was a mad Man, He had a mad Wife
And three mad Sons beside;
And they all got upon a mad Horse
And madly they did ride.

’Tis a Compendium of our Proceedings, and may save you the Trouble of reading them.
Here is one Mr. Hazard, who, happening to see last Fall a Paper of mine on the Means of Settling a new Colony westward of Pensilvania, (drawn up to divert the Connecticut Emigrants from their Design of Invading this Province, and to induce them to go where they would be less injurious and more useful) and picking out something farther from me in Conversation, has publish’d a Scheme for that purpose in my Absence, wherein he has added some Things and left out others, and now (like your Firehearth Man) calls it his own Project. He aims at great Matters for himself, hoping to become a Proprietor like Mr. Penn, &c. and has got, they say, a great Number of Settlers engag’d to go with him, if he can get a Grant of the Land from the Crown. It is certain, that People enough may be had, to make a strong English Settlement or two in those Parts. I wish to see it done, and am almost indifferent how or by whom it is done; yet I think this Man not the fittest in the World to conduct such an Affair. I hear he intends soon for England.
Mr. Bird, I find, is of Opinion, that it is impracticable to mend my broken Thermometer. The Tube was whole, and only the Ball broke. I got a thin Copper Ball nicely made, and fix’d to the Tube, with a Screw Plug entering the Ball at the Bottom; by means of which Screw going into the Cavity of the Ball, more or less, among the Mercury, I hoped to lessen or enlarge the Cavity at Pleasure, and by that Means find the true Quantity of Mercury it ought to contain, to rise and fall exactly with the others in the same Temperature of Air, &c. I only tell you this, that you and Mr. Bird may divert your selves with laughing at me. I was much pleas’d with my Project, but I find Difficulties in the Execution which I did not foresee, tho’ they must occur to him immediately.
Our Academy goes on very well. Our Friend Smith will be very serviceable there. We have drawn our first Lottery, and are engag’d in a second, as you will see by our Papers. Mr. Smith will write fully about the Charity Schools, which I think cannot fail of Success if suitable Funds are provided.
I purpose to write to the ingenious Mr. Canton on his very curious Experiments annext to my last Paper. I am oblig’d to him for the Kindness you mention. It is a great Pleasure to me that his Observations evince the various State of the Clouds, (as to positive and negative Electricity,) as well as mine. I was afraid of being thought out of my senses.
I hope the Plan of Union, which you express your Approbation of, or something like it, will take Place and be established by the King and Parliament. ’Till that is done never expect to see an American War carried on as it ought to be, nor Indian Affairs properly managed.
I shall be glad to see Dr. Mitchel’s Map, and will endeavour to sell some for him if he sends them.

The Heirs of our Friend Logan have honourably settled the Library agreable to their Father’s Intention. I am one of the Trustees. The Books are now plac’d in the Library House he built and gave for that purpose. They deserve Praise for this Conduct; for some Children would have taken Advantage of the Settlement not being perfected by the Father, and refus’d to comply with it.
The Library Company will be glad to have Murray’s Treatise of Ship-Building. We have the three first Vols. of Shuckford. The new Catalogue is now in the Press, which I will send you as soon as finish’d. I do not remember that you have sent any of the Reviews, but will enquire.
I send you two of my Fireplace Pieces, as you desire, which please to accept; and when Mr. Harris’s Improvements come out please to communicate them to me.
I saw our Friend Elliot in my late New England Journey. He is very well, and still studying Improvements in Husbandry.
You are undoubtedly right in your Opinion that Niagara should be secur’d. Measures are now taking for that purpose, of which no doubt you have already had Advices.
I will some Day muster up all the Papers and Letters I have, relating to Swain’s fruitless Expeditions, and send them to you.
I like much your Proposal of setting some Person to write the History of this Colony; but a suitable Hand, who has Leisure, is hard to find.
Thus, my dear Friend, I have run thro’ all your late Letters, answering every particular that requires an Answer: And now have only to request you would send my Wife Sattin sufficient for a Gown, somewhat darker than the enclos’d Pattern; which concludes this long Epistle from Your affectionate Friend
B Franklin
P.S. Capt. Shirley I hear is going this minute, so am prevented writing to my other London Friends, but hope to do it per Capt. Young, who sails in a few Days.
Mr. Collinson
